Concurring Opinion by
Mr. Justice Cohen:
Here and in Hankin v. Goodman, 432 Pa. 98, 246 A. 2d 658 (1968), the majority has assumed the role of counsel to the litigants and gives advisory opinions. If the majority in Bierhamp is of the opinion that an action in declaratory judgment does not lie, the judgment should be vacated and proceedings dismissed without further discussion. The same is true in Hankin v. Goodman. There the record does not disclose that a final decree has been entered. Hence, litigants have no right to appellate review. Again the majority con*96siders the merits to “give the parties the benefit of onr thinking”—a purely advisory dissertation.
In Bierlcamp I join only in that part of the opinion that vacates the judgment and in Hanlún I join only in the order quashing the appeal.